In the

United States Court of Appeals
              For the Seventh Circuit

No. 11-1989

JOHANA C ECE,
                                                        Petitioner,
                                v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                       Respondent.


              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A096 158 857



    A RGUED O CTOBER 5, 2011—D ECIDED F EBRUARY 6, 2012




  Before E ASTERBROOK, Chief Judge, and M ANION and
R OVNER, Circuit Judges.
  M ANION , Circuit Judge. Johana Cece, a citizen of
Albania, petitions for review of a decision from the
Board of Immigration Appeals upholding the denial of
her application for asylum because she had not
established membership in a particular social group. Cece
argues on appeal that young Albanian women in danger
2                                             No. 11-1989

of being trafficked for prostitution constitute a social
group. Her proposed group, however, is defined solely
by the persecution feared by its members and lacks the
type of common, immutable characteristics otherwise
required of a particular social group. Moreover, sub-
stantial evidence supports the Board’s conclusion that
Cece has not established a well-founded fear of persecu-
tion if she returns to Albania. Accordingly, we deny
the petition for review.
   Cece, using a fake Italian passport, came to the United
States in 2002 when she was 23 years old. Less than a
year later, she applied for asylum and withholding of
removal, asserting that she feared returning to Albania
because she believed that, as a young woman living
alone, she would be kidnapped and forced to join a pros-
titution ring. She also contended that the police in
Albania would not protect her because she is an
Orthodox Christian and supports the Democratic party,
which was not in power at that time.
  At a hearing before an immigration judge, Cece elabo-
rated on the events that precipitated her flight from
Albania. In 2001, “Reqi,” the leader of a Muslim
gang known for forcing women into prostitution,
began harassing her. He invited her out for drinks,
offered her rides in his car, and stalked her throughout
the city. Cece ignored Reqi whenever he approached
her, but once he followed her into a cosmetics store
and pinned her against a wall for 20 minutes, demanding
to know why she declined his advances. After Reqi left
the store, Cece reported the incident to the police, who
No. 11-1989                                                      3

took no action. Two days later, someone shattered a
window in Cece’s apartment with a rock.
  Fearing that Reqi would kidnap her, Cece moved
120 miles north to live with her sister and teach in Tirana.
There she felt safe until the following year, when her
sister moved to the United States. Living alone once
more, Cece explained that she feared that Reqi or
another gang member would kidnap her and force her
into prostitution, so she left the country. Using her fake
Italian passport, she entered the United States under
the Visa Waiver Program.1 See 8 C.F.R. § 217.2.
  Dr. Bernd Fischer, a professor of Balkan history at
Indiana University, testified about the pervasive sex
trafficking in Albania. He explained that the kidnapping
of women for purposes of prostitution remains “a
very serious problem,” and that police often protect the
responsible gangs. Reports issued from the U.S. Depart-
ment of State in 2004 corroborate his representations.
Gang members target women between the ages of 16
and 26, Dr. Fischer continued, and a single woman
living alone would be particularly vulnerable to
trafficking, especially if she previously had been
pursued by a gang member. He also opined that, given
the nationwide prevalence of trafficking, Cece would be
unable to relocate safely within Albania.
  The IJ granted Cece asylum in 2006. He concluded
that she belonged to a particular social group comprised


1
  Italy, but not Albania, is a participant in the program. 8 C.F.R.
§ 217.2(a).
4                                              No. 11-1989

of “young women who are targeted for prostitution
by traffickers in Albania,” and that the Albanian gov-
ernment was unwilling or unable to protect women such
as her. But that decision was vacated by the Board,
which rejected the notion that young Albanian women
targeted for trafficking constitute a particular social
group. The Board stated that not only was there no evi-
dence that these women were socially visible in
Albania, but these women also did not share “a nar-
rowing characteristic other than their risk of being perse-
cuted.” The Board added that Cece had not established
fear of future persecution because she showed that
she could avoid any threat by relocating to a different
part of Albania, such as Tirana.
  On remand the IJ accepted the Board’s conclusion that
Cece had not identified a cognizable social group. Al-
though the IJ suggested that Cece had established a
subjective and objective fear of future persecution based
on the pervasive kidnapping of young, single women in
Albania, the IJ deferred to the Board’s decision and
denied her application. The Board dismissed Cece’s
appeal, emphasizing that Cece’s proposed group was
“defined in large part by the harm inflicted” on its mem-
bers and did not “exist independently of the traffickers.”
  On appeal Cece argues that the Board erred in con-
cluding that members of her proposed social group are
united only by harm suffered in the past. Cece maintains
that young women endangered by trafficking face a
present danger of persecution, and thus form a social
group without “reference to past persecution or prior
problems.”
No. 11-1989                                                  5

  Members of a social group, however, must share
a common immutable or fundamental characteristic
beyond the risk, past or present, of harm. See Escobar v.
Holder, 657 F.3d 537, 545-46 (7th Cir. 2011); In re Kasinga,
21 I. & N. Dec. 357, 365-66 (BIA 1996). Thus, even if mem-
bers of Cece’s proposed group fear forced prostitution,
a social group “cannot be defined merely by the
fact of persecution” or “the shared characteristic of
facing danger.” Jonaitiene v. Holder, 660 F.3d 267, 271
(7th Cir. 2011) (concluding that government informants
fearing retaliation do not form social group). And
young Albanian women who fear being trafficked for
prostitution have “little or nothing in common beyond
being targets.” Gatimi v. Holder, 578 F.3d 611, 616 (7th
Cir. 2009). The Sixth Circuit rejected a nearly identical
social group of Albanian women because its members
did not share a narrowing characteristic other than the
risk of being forced into prostitution. Rreshpja v. Gonzales,
420 F.3d 551, 555-56 (6th Cir. 2005). And although we
have recognized that women who fear female genital
mutilation constitute a social group, Cece has not pre-
sented evidence that sex trafficking poses the same par-
ticularized and inescapable threat to all young Albanian
women. See Agbor v. Gonzales, 487 F.3d 499, 502 (7th
Cir. 2007); Hassan v. Gonzales, 484 F.3d 513, 518 (8th Cir.
2007). Nor has she demonstrated that trafficking is
“deeply imbedded” in Albanian culture. See Mohammed
v. Gonzales, 400 F.3d 785, 797-98 (9th Cir. 2005); see
also Sarhan v. Holder, 658 F.3d 649 (7th Cir. 2011) (recog-
nizing women facing honor killings as social group);
see Safaie v. INS, 25 F.3d 636, 640 (8th Cir. 1994), superseded
6                                              No. 11-1989

by statute on other grounds, Illegal Immigration Reform
and Immigrant Responsibility Act of 1996, Pub. L. No. 104-
208, 110 Stat. 3009 (concluding that Iranian women
subject to harsh restrictions do not form social group).
  Even if Albanian women endangered by trafficking
could be labeled as a particular social group, Cece still
would face a number of obstacles. As an initial matter,
she could have been ejected summarily when her fraudu-
lent entry to the United States was discovered. See Bayo
v. Napolitano, 593 F.3d 495, 505-06 (7th Cir. 2010)
(en banc) (discussing appropriate handling of aliens
who enter under false claim of eligibility to participate
in Visa Waiver Program). Moreover, substantial
evidence supports the agency’s conclusion that Cece
has not established an objective fear of future persecu-
tion on account of her membership in the group. She
bases her claim on aggressive advances made by a
gang member coupled with a broken window in her
apartment. Cece reported no specific or ongoing threat,
however, and the past harassment she detailed does not
demonstrate that she would be singled out for persecu-
tion if she returns to Albania. See Nzeve v. Holder, 582
F.3d 678, 684-85 (7th Cir. 2009); Ahmed v. Ashcroft, 348
F.3d 611, 618 (7th Cir. 2003). Nor has Cece met her burden
of showing that she could not relocate safely within
Albania. 8 C.F.R. § 1208.13(b)(3)(i). She relies heavily on
Dr. Fischer’s opinion that “her location would be dis-
covered” if she returned to Albania. But Cece herself
testified that in 2001 she moved to Tirana, where she
worked as a teacher and was not contacted by gang
members. The record thus provides sufficient evidence
No. 11-1989                                                 7

for the Board’s determination that Cece can relocate
safely within Albania. See Oryakhil v. Mukasey, 528 F.3d
993, 998 (7th Cir. 2008); Tendean v. Gonzales, 503 F.3d 8, 11
(1st Cir. 2007).
  Accordingly, we D ENY Cece’s petition for review.




  R OVNER, Circuit Judge, dissenting. The majority order
rejects Cece’s social group as being one that is defined
solely by the harm its members suffer. Although it is true
that “where a proposed group is defined only by the
characteristic that it is persecuted, it does not qualify as a
‘social group,’ ” the Board of Immigration Appeals has
never required complete independence of any relation-
ship to the persecutor. Escobar v. Holder, 657 F.3d 537,
545 (7th Cir. 2011). Just because all members of a group
suffer persecution, does not mean that this characteristic
is the only one that links them. Id. at 545-46. A social
group “cannot be defined merely by the fact of persecu-
tion” or “solely by the shared characteristic of
facing dangers in retaliation for actions they took
against alleged persecutors.” Jonaitiene v. Holder, 660 F.3d
267, 271-2 (7th Cir. 2011) (emphasis added). But such a
fact does not disqualify an otherwise valid social
group. Escobar, 657 F.3d at 547 (instructing that we
8                                              No. 11-1989

cannot tease out one component of the group’s charac-
teristics to defeat the definition of social group.) The
Board’s cases instruct that we must look to see whether
the group shares “common characteristics that members
of the group either cannot change, or should not
be required to change because such characteristics are
fundamental to their individual identities.” Id. at 545
(quoting In re Kasinga, 21 I. & N. Dec. 357, 365-66 (BIA
1996)). In this case, although it is true that these women
are linked by the persecution they suffer—being targeted
for prostitution—they are also united by the common
and immutable characteristic of being women between
the ages of sixteen and twenty-seven who meet the
profile of the traffickers.
  In Escobar, the social group at issue was defined as
former truckers (or, more generally, those with a special
skill needed by the persecutors) who resisted a powerful
insurgent group and collaborated with authorities.
This court deemed these characteristics unchangeable
because Escobar could not alter his past actions or skills.
In short, although the group may share the common
experience of being targets of persecution, the members
of that group may also share another trait that renders
them a cognizable social group for asylum purposes. That
characteristic might be membership in an extended
family, sexual orientation, a former association with a
controversial group, or membership in a group whose
ideas or practices run counter to the cultural or social
convention of the country. In this latter group we find
women who are opposed to and fear female genital
mutilation, Agbor v. Gonzales, 487 F.3d 499, 502 (7th Cir.
No. 11-1989                                                 9

2007); women who “in accordance with social and
religious norms in Jordan, are accused of being
immoral criminals and, as a consequence, face the
prospect of being killed without any protection from
the Jordanian government,” Sarhan v. Holder, 658 F.3d
649, 654 (7th Cir. 2011); or Christian women in Iran who
do not wish to adhere to the Islamic female dress code,
Yadegar-Sargis v. INS, 297 F.3d 596, 603 (7th Cir. 2002). This
court’s recent opinion in Sarhan lists many other
examples of social groups, included among them
children who escaped after being enslaved by Ugandan
guerillas, women who are sold or forced into marriage
and involuntary servitude, and landowning cattle
farmers targeted by Columbian rebels. Sarhan, 658 F.3d
at 655.
  Human trafficking in general and forced prostitution
specifically are serious, devastating, and widespread
problems. This, however, does not mean that every
young person or woman in the world who has a gen-
eralized fear of human trafficking has a viable claim
for asylum in this country. Cece’s claims were very spe-
cific. Because of her family circumstances, she was left
to live alone in a country where it is uncommon for
women to do so. She was, at that time, within the age
range of young women who are seen as good candidates
for forced prostitution. She was targeted by the leader of
a gang known for harassing, threatening, and trafficking
women. That leader stalked and harassed her, at one
point pinning her against a wall and threatening that
he would not be stopped. Cece went to the police, but
they refused to help. Cece’s expert testified that forced
prostitution is pervasive in Albania because of political
10                                            No. 11-1989

instability, because the police turn a blind eye, and
perhaps most importantly, because the police and gov-
ernment themselves are frequently the ones involved
in trafficking. (See, e.g., R. 224-28). According to the
expert, Albania is also unique among the other Balkan
states and Europe because in many ways it still has not
completed its transition from a closed Communist society
to an open market economy, because the rule of law
has not yet been established, and because of pervasive
political and economic instability. (R. 232). Furthermore,
according to Cece’s own expert, women age out of the
targeted category at a still rather young and predictable
age—twenty-six or twenty-seven—another factor unique
in asylum claims.
  Cece maintains that she faces a present danger of perse-
cution, but the testimony of Cece’s own expert is that
the group of threatened women in Albania is com-
posed of women who are between the ages of sixteen
and twenty-six (perhaps twenty-seven) who live alone.
Cece is now in her early thirties and clearly no longer
a member of the group defined by her own expert. Al-
though her expert testified that there are people outside
this age range who are being kidnaped and trafficked,
he did not explore in any detail the factors that might
make someone outside of this group a target. (R. 255).
Cece’s circumstances have changed in such a way that
we must now evaluate whether her life or freedom
would still be threatened in Albania. See 8 C.F.R.
§ 1208.16(b)(i)(A).
  The majority also claims that the record provides suf-
ficient evidence for the Board’s determination that Cece
No. 11-1989                                             11

can relocate safely within Albania. The Board, however,
failed to take account of the fact that Cece relocated
to Tirana without incident, but only when she lived with
her sister there—a sister who now lives in the United
States. (R. 9, 330). See also (R. 145, 170-71, 173). Cece’s
claim is that women who live alone, without the protec-
tion of family, are subject to human trafficking.
On remand, the immigration judge noted that the
Board’s conclusion that Cece could relocate within
Albania was inconsistent and not supported by the
only evidence on the matter, but that he was forced to
follow the Board’s conclusion nevertheless. (R. 118-20).
  I would remand to the immigration judge to determine
whether Cece has a viable claim that she will remain
a target of forced prostitution if she returns to Alba-
nia. Therefore, I respectfully dissent.




                           2-6-12